Title: From Thomas Jefferson to William Short, 18 August 1805
From: Jefferson, Thomas
To: Short, William


                  
                     Monticello Aug. 18. 05
                  
                  In hopes of seeing you before this in Virginia I had [rese]rved the inclosed out of funds in Richmond, where I had supposed it might not be inconvenient for you to recieve it, and where it was more convenient to me, my funds in Washington being otherwise called for. hearing nothing of your being in motion this way, I now inclose it to the care of mr Taylor who I presume will know where you are. I am still in hopes however of your being on your road hither, & that should it miss you a renewal of it here may prevent delay in the use of it. we are all as usual enjoying perfect health, and invite you to the participation of it. we have the blessing of the most seasonable year & greatest crops which have been known for many years. rather an over-abundance of rain, & falling too heavily for the nature of our lands. in hopes of shortly seeing you I tender you my friendly salutations & assurances of great & constant affection
                  
                     Th: Jefferson 
                     
                  
               